Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the amendment filed on 12/31/2021.
Claims 1-4, 8-9 and 11-20 have been amendments.
Claims 6-7 and 10 have been cancelled.
Claims 1-5, 8-9 and 11-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-9 and 11-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-5, 8-9, 11-13 and 19-20 are directed to a system (i.e., a machine), and claims 14-17 are directed to a method (i.e., a process)).  Accordingly, claims 1-5, 8-9 and 11-20 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 14 includes limitations that recite an abstract idea.  Note that independent claim 14 is the method claim, while claims 1 and 19 covers system claims.
Specifically, independent claim 14 recites:
A method for building at least one custom documentation template by a dynamic bi-directional documentation building system, the method comprising:
receiving one or more indications to initiate a custom documentation template building process from a first user;
receiving data associated with an individual from at least a first source;
determining a first criteria for a custom documentation template based on the data associated with the individual from the first source;
identifying a first set of data that satisfies the first criteria for the custom documentation template;
identifying a second set of data that does not satisfy the first criteria for the custom documentation template;
removing the second set of data that does not satisfy the first criteria for the custom documentation template;
generating a custom documentation template comprising the first set of data that satisfies the first criteria for the custom documentation template; and 
providing at least a first portion of the custom documentation template to the first user on a user interface.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because sharing and customizing medical document templates during a patient encounter associated with the patient’s medical condition, treatment and financial information all relate to managing human behavior/business relations/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because customizing the medical document templates by removing data sets not satisfying a criteria are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 1 and 19 (similarly for dependent claim 14) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 19 (similarly to claims 1 and 14), these claims constitute: (b) “a mental process” because customizing the medical document templates by removing data sets not satisfying a criteria and adding associated data are observations/evaluations/analyses that can be performed in the human mind. Claims 2, 8, 12 and 15 (similarly for dependent claim 1 and 14) further define the at least one abstract idea by initiating a custom documentation template building process, verifying credentials, and storing data.
In relation to claims 3-5, 9, 11-12 and 17-18, these claims merely recite specific kinds of data such as input, biographical, credential, and portions that was obtained. 
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 14 (similar to claims 1 and 19), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method for building at least one custom documentation template by a dynamic bi-directional documentation building system (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the method comprising:
receiving one or more indications to initiate a custom documentation template building process from a first user (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
receiving data associated with an individual from at least a first source (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
determining a first criteria for a custom documentation template based on the data associated with the individual from the first source;
identifying a first set of data that satisfies the first criteria for the custom documentation template;
identifying a second set of data that does not satisfy the first criteria for the custom documentation template;
removing the second set of data that does not satisfy the first criteria for the custom documentation template;
generating a custom documentation template comprising the first set of data that satisfies the first criteria for the custom documentation template; and 
providing at least a first portion of the custom documentation template to the first user on a user interface (conventional computer implementation as noted below, see MPEP § 2106.05(f)).
additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes one or more processors, database and user interface, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “Non-Provisional Patent Application27098.324597providing at least a first portion of the custom documentation template to the first user on a user interface” the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving one or more indications to initiate a custom documentation template building process from a first user”, “receiving data associated with an individual from at least a first source” and “receive associated data”, the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 14 (similar to claims 1 and 19) does not have any additional elements.
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1-5, 8-9 and 11-20 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 14 with its dependent claims 15-18 and analogous independent claim 1 with its dependent claims 2-5, 8-9, 11-13, analogous independent claim 19 with its dependent claim 20 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 15, regarding the additional limitations of the one or more processors, the database and the user interface, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “Non-Provisional Patent Application27098.324597providing at least a first portion of the custom documentation template to the first user on a user interface”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving one or more indications to initiate a custom documentation template building process from a first user”, “receiving data associated with an individual from at least a first source” and “receive associated data”, which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 14 and analogous independent claims 1 and 19 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In analogous dependent claims 2-5, 8-9, 11-13, 15-18 and 20, there are no additional elements.
Therefore, claims 1-5, 8-9 and 11-20 are ineligible under 35 USC §101.

Response to Arguments
Applicant argues that the claim is not directed to certain methods of organizing human activity or mental processes, is not directed to merely customizing medical templates or sharing treatment or financial information between people, as alleged, e.g. see pgs. 11-13 of Remarks – Examiner disagrees.
In paragraphs 38-39 of the Applicant’s own specification, the manger 202 is the orchestrator of the custom documentation template generation process and other exemplary users (i.e. healthcare providers, cardiologist) inputting certain information relates to certain methods of organizing human activity, which happened to be performed on generic computer. Furthermore, customizing the medical document templates by removing data sets not satisfying criteria can be performed in the human mind using a pen and paper, mere data gathering.
Applicant argues that the claimed method improves upon prior methods due to its efficiency, the elements of claims 1, 14 and 19 including the newly added elements, are not well understood, routine, or conventional activity. For instance, the specification provides that conventional methods do not employ a bi-directional template generation process, but instead, use a bottom-up or top-bottom approach. e.g. see pg. 12 of Remarks – Examiner disagrees.
The claims fail to target improvement to the functioning of the computer itself and/or improvement to a technology, where the claims/elements, when considered alone or as an ordered combination, are recited in such a way that is routine, conventional and well-known. Also, there is no objective evidence in the specification that would support the objective assertion that an “improvement” to either the functioning of the computer itself or a technology is somehow provided.
Applicant’s arguments with respect to the rejection under 35 USC § 102 have been fully considered and are persuasive. The Nelson reference does not teach amended limitations of removing a second set of data in medical template document, prompting a second user, determining what data fields are needed for a second customized template, identifying when another template is needed by removing that data fields from the first template during a patient encounter and generating a modified template by leaving a portion for another user to add to the first template. 

Conclusion
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jason Dunham can be reached at 571.272.8109.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T. W./
Examiner, Art Unit 3686
05/17/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686